Broyles, C. J.
1. The defendant was indicted, under section 118 of the Penal Code of 1910, f.or the offense of blackmail. The indictment charged the offense substantially in the language of-the statute, and the overruling of the demurrer was not error.
2. The indictment charged that the accused did “verbally accuse George Clements with the crime of having sexual intercourse with [a named woman], and did compel the said George Clements, against his will, to give him ten dollars in money and of the value of ten dollars, all being done by the said M. S. Beard [the accused] with the intent to extort money and other thing of value from the said George Clements against his will, and the said M. S. Beard did then and there unlawfully, wrongfully, and fraudulenty extort ten dollars in money and of the value of ten dollars from the said George Clements.” Upon the trial the evidence failed to support the charge in the indictment that the defendant verbally accused George Clements of the crime of having sexual intercourse with the woman named. Clements, the prosecuting witness, testified that the defendant made no such accusation, and no other witness testified to the contrary. It follows that there was a fatal variance between the indictment and the proof, and that the defendant’s conviction was contrary to law.

Judgment reversed.


Luke, J., concurs. Bloodtoorlh, J., absent on account of illness.